Citation Nr: 0320093	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  03-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for 
asbestosis disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1944 to May 
with subsequent National Guard service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a VA 
Regional Office (RO). A notice of disagreement was received 
in April 2002, a statement of the case was issued in January 
2003, and a substantive appeal was received in March 2003.  
In a May 2003 letter, the veteran clarified that he did not 
wish to appear at a personal hearing in connection with his 
appeal. 


FINDINGS OF FACT

1.	Entitlement to service connection for asbestosis was 
denied by rating decision in July 1988; a notice of 
disagreement was not received to initiate an appeal from 
that determination.

2.	Evidence received since the July 1988 rating decision 
bears directly and substantially on the issue of service 
connection for asbestosis disability and must be 
considered in order to fairly adjudicate the claim.

3.	The veteran does not currently suffer from asbestosis, nor 
was respiratory disability manifested in the veteran's 
active duty service or for many years thereafter.


CONCLUSIONS OF LAW

1.	The July 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	Evidence received since the July1988 rating decision is 
new and material and the veteran's claim of entitlement to 
service connection for asbestosis disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

3.	Respiratory disability, including asbestosis, was not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The June 2001 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA medical examinations, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

New and Material Evidence

By way of a July 1988 rating decision, the RO denied the 
veteran's claim for asbestosis disability because there was 
no diagnosis of asbestosis of record for the veteran and he 
failed to show for a scheduled VA examination.  The RO sent 
notice of the decision to the veteran at his last address of 
record.  However, a notice of disagreement was not received 
to initiate an appeal from that determination.  Therefore, 
the July 1988 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for asbestosis.  
However, the Board is not bound by the RO's actions.  In 
fact, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001).  Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claim for service connection for asbestosis.

Evidence of record at the time of the July 1988 rating 
decision consists of: service medical records, private 
medical records from the 1980s, and affidavits from Werner 
Litfin and Alex Cembalski testifying as the veteran's use of 
asbestos mittens in service.  Evidence received since the 
July 1988 rating decision includes duplicate affidavits from 
Werner Litfin and Alex Cembalski, a medical report from Dr. 
Koewler stating that he does not treat the veteran for 
asbestosis, an occupational history from the veteran, and a 
September 2002 VA medical report stating that there is no 
medical evidence to demonstrate that the veteran has 
asbestosis.

The claim for asbestosis disability was denied by the RO in 
the 1988 rating decision for lack of competent medical 
evidence of a current asbestosis disability and lack of 
evidence linking any asbestosis disability to service.  In 
reviewing the evidence of record received since the 1988 
rating decision, the Board finds that the affidavits are not 
new evidence because they are duplicates of affidavits 
already of record.  However, the letter from Dr. Koewler, the 
occupational history from the veteran, and the September 2002 
VA medical report are all new because they were not of record 
for the 1988 rating decision and they are all material to the 
issue at hand because they address the issues of whether the 
veteran has asbestosis and the etiology of any asbestosis.

The Board agrees with the RO that new and material evidence 
has been received.  Therefore, the claim for entitlement to 
service connection for asbestosis disability has been 
reopened.

Merits Analysis

The issue before the Board involve entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 
(1993).  It is noted that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

Turning to the case at hand, the veteran's service records 
reflect that he served aboard a Navy ship.  As noted above, 
the Court has determined that shipboard service in and of 
itself does not create a presumption of exposure to asbestos.  
The veteran's service records do not reflect any specific 
exposure to asbestos, although the Board notes the veteran's 
contentions that he was exposed to asbestos through the use 
of asbestos mittens on ship.

The record contains several medical reports from 1979 and the 
1980s which include x-ray findings.  A 1979 x-ray report 
shows minor pleural thickening or scarring.  A 1981 x-ray 
report shows pleural thickening most likely due to prior 
asbestos exposure.  A 1982 x-ray report shows pleural 
parenchymal changes which may be related to prior exposure to 
asbestos.  A 1984 x-ray report says there were no changes 
from the 1982 report.  The report does note that the 
physician could not be sure if the pleural thickening was due 
to prior asbestos exposure or to subpleural fat related to 
obesity.  A 1986 x-ray report shows questionable bilateral 
subaxillary pleural thickening possibly related to old 
asbestos exposure.  A 1987 x-ray report also shows bilateral 
pleural plaquing consistent with prior asbestos exposure or 
subpleural fat.

The veteran underwent a VA examination in September 2002.  
The examiner noted that the veteran reported being a gun 
striker aboard a Navy ship in WWII.  The veteran complained 
of dyspnea on exertion, shortness of breath, and coughing.  
On examination, the veteran's lung fields revealed 
interstitial sounds, with no wheezes, rales, or rhonchi.  The 
examiner diagnosed the veteran with mild 
obstructive/restrictive lung disease and ordered further 
tests.  Pulmonary function testing revealed abnormal function 
with moderate restrictive impairment and normal diffusing 
capacity.  Chest CT revealed clear lungs except for mild 
scarring at the left base.  There were a few scattered right 
paratracheal lymph nodes which were not pathologic by CT size 
criteria.  There was mild air trapping at the left base 
corresponding to the area of scarring, otherwise the chest 
was unremarkable.  There was no pleural thickening or 
plaques.  Chest x-rays revealed a stable chest with no 
definitive evidence for interstitial fibrosis or pleural 
plaquing from asbestos exposure.

The Board notes that the VA examining physician requested a 
certified B reader to interpret the veteran's chest x-rays 
and that such an individual was not available to review the 
veteran's chest x-ray report.  However, in the instant case 
where no evidence of asbestosis was revealed by the chest x-
rays, the Board finds that the lack of a certified B reader 
does not in any way diminish the thoroughness of the 
veteran's.  The Board finds it to be significant that the VA 
examiner noted that the veteran had no lab or imaging 
evidence of asbestosis on CT, PFT or chest x-ray.  The 
ultimate opinion was that it was more likely than not that 
the veteran's dyspnea on exertion and other symptoms were due 
to the veteran's coronary heart disease, morbid obesity and 
restrictive/obstructive lung disease.  

The Board has reviewed the veteran's service medical records, 
private medical records and VA examination report, and there 
is no evidence of a current asbestosis disability.  The Board 
acknowledges the private medical records from the 1980s that 
suggested a possibility of pleural thickening due to asbestos 
exposure.  However, the Board notes that the veteran was 
never clearly diagnosed with asbestosis.  On the other hand, 
the September 2002 VA examination found no evidence of 
asbestosis.  This VA examination included specialized testing 
and the claims file was made available for review.  The 
examiner duly noted the veteran's Navy service and his 
service as a gun-striker.  It therefore appears that the 
examiner's opinion was rendered with full knowledge of the 
veteran's history and after comprehensive specialized testing 
for the purpose of ascertaining whether on not the veteran 
does in fact suffer from asbestosis.  In light of this, the 
examiner's opinion is highly persuasive and entitled to more 
weight than the rather equivocal references to possible 
asbestosis in prior medical records.  In sum, preponderance 
of the competent evidence is that the veteran does not suffer 
from asbestosis.

The Board also notes here that the veteran's service medical 
records do not suggest any respiratory disorder during 
service.  In fact, on separation examination in May 1946, the 
veteran's respiratory system was clinically evaluated as 
normal.  Significantly, a chest x-ray at that time was 
negative.  Post-service medical records do not show any 
respiratory complaints or findings for a number of years 
after service.  There is therefore no continuity of pertinent 
symptomatology to otherwise suggest any link between any 
current respiratory disorder and the veteran's service.
In reaching the above determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for asbestosis disability 
is not warranted.  The appeal is denied.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

